DELAWARE GROUP® GOVERNMENT FUND Delaware Emerging Markets Debt Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated November 27, 2015 The following information replaces the section of the Fund's Statement of Additional Information entitled "Portfolio Managers —Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of July 31, 2015 unless otherwise noted. Any accounts managed in a personal capacity appear under "Other Accounts" along with the other accounts managed on a professional basis. The personal account information is current as of June 30, 2015. No. of Accounts Total Assets Managed No. of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees Adam H. Brown Registered Investment Companies 8 $3.1 billion 0 $0 Other Pooled Investment Vehicles 5 $1.0 billion 2 $519.8 million Other Accounts 14 $110.1 million 0 $0 Craig C. Dembek Registered Investment Companies 10 $4.5 billion 0 $0 Other Pooled Investment Vehicles 1 $16.8 billion 1 $16.8 million Other Accounts 1 Under $1 million 0 $0 Roger A. Early Registered Investment Companies 14 $24.4 billion 0 $0 Other Pooled Investment Vehicles 4 $676.4 million 0 $0 Other Accounts 52 $6.2 billion 0 $0 Paul Grillo Registered Investment Companies 15 $22.7 billion 0 $0 Other Pooled Investment Vehicles 10 $1.1 billion 0 $0 Other Accounts 20 $913.1 million 0 $0 J. David Hillmeyer Registered Investment Companies 9 $13.8 billion 0 $0 Other Pooled Investment Vehicles 3 $330.1 million 0 $0 Other Accounts 18 $1.8 billion 1 $616.3 million Paul A. Matlack Registered Investment Companies 13 $5.2 billion 0 $0 Other Pooled Investment Vehicles 10 $959.6 million 0 $0 Other Accounts 3 $110.1 million 0 $0 John P. McCarthy Registered Investment Companies 10 $4.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 3 Under $1 million 0 $0 Christopher M. Testa Registered Investment Companies 17 $23.8 billion 0 $0 Other Pooled Investment Vehicles 11 $991.1 million 0 $0 Other Accounts 19 $1.4 billion 1 $616.3 million Mansur Rasul* Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Chungwei Hsia* Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Sean Simmons* Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 *Mansur Rasul, Chungwei Hsia and Sean Simmons became portfolio managers of Delaware Emerging Markets Debt Fund in July 2016.Information for Mr. Rasul, Hsia and Simmons is as of June 30, 2016. Please keep this Supplement for future reference. This Supplement is dated August 1, 2016.
